ORIGINAL                                                                               05/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                       PR 22-0004

                                                                              MAY 2 7 2022
                                                                            Bovven Greenwood
                                                                          Clerk of Suprerne Court
                                                                             State of Montana
IN RE THE PETITION OF
                                                                   ORDER
STEVEN JESSE THOMPSON




       Stephen Jesse Thompson has petitioned this Court for admission to active status in
the State Bar of Montana after having been on inactive status since April 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this -rj,    day of May, 2022.

                                                 For the Court,




                                                                  Chief Justice